UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended October 31, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 1-year 5-year 10-year inception 1 Class A –2.32 –3.22 — 5.82 –2.32 –15.12 — 68.69 Class B –2.89 –3.29 — 5.85 –2.89 –15.41 — 69.09 Class C 1.10 –2.88 — 5.77 1.10 –13.58 — 67.94 Class I 2 3.21 –1.83 — 6.83 3.21 –8.83 — 84.18 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-13 for Class A, Class B, Class C and Class I shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Class I Net (%) 1.45 2.15 2.15 1.09 Gross (%) 1.88 2.58 2.58 1.50 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Mid Cap Equity Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 3 8-4-03 $16,909 $16,909 $21,068 Class C 3 8-4-03 16,794 16,794 21,068 Class I 2 8-4-03 18,418 18,418 21,068 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Russell Midcap Growth Index is an unmanaged index which measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 From 8-4-03. 2 For certain types of investors, as described in the Fund’s prospectus. 3 No contingent deferred sales charge is applicable. Annual report | Mid Cap Equity Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC In June 2012, Thomas L. Holman was added to the Fund’s management team as a senior portfolio manager. Prior to joining John Hancock Asset Management, Mr. Holman was a portfolio manager at another investment firm. His business career began in 1993. U.S. stocks enjoyed solid gains during the 12 months ended October 31, 2012. Stocks rallied sharply over the first half of the period as improving economic conditions in the U.S. and encouraging news regarding the sovereign debt crisis in Europe boosted investor confidence. The equity market stalled in the latter half of the period amid a global economic slowdown (most notably in the U.S. and China), uncertainty regarding the outcome of the presidential election and the “fiscal cliff” (tax-cut expirations and automatic spending cuts set to take effect at year end) and renewed sovereign debt challenges in Europe. For the year ended October 31, 2012, John Hancock Mid Cap Equity Fund’s Class A shares posted a total return of 2.81%, excluding sales charges, trailing both the 7.71% return of the average mid-cap growth fund, according to Morningstar Inc., and the 9.09% return of the Russell Midcap Growth Index, the Fund’s benchmark. The Fund’s underperformance of its benchmark index and Morningstar peer group average was driven by stock selection, primarily in the health care, consumer discretionary and energy sectors. The most significant individual detractors included Brazilian oil and gas producer OGX Petroleo e Gas Participacoes SA, which disappointed investors earlier in the year by drastically revising down its initial production forecasts; metallurgical coal producer Walter Energy, Inc., which was negatively impacted by the global coal market downturn and softness in selling prices; and specialty mattress maker Tempur-Pedic International, Inc., which responded to unfavorable changes in the competitive environment by lowering its profit forecast. On the positive side, stock selection added value in the information technology sector. The top contributors in the Fund included expense management software company Concur Technologies, Inc., genealogy Web site operator Ancestry.com, Inc. and auto parts distributor LKQ Corp. We sold Tempur-Pedic, Walter Energy and Ancestry.com, Inc. from the Fund’s portfolio during the period. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. The prices of medium and small company stocks can change more frequently and dramatically than those of large company stocks. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Frequently trading securities may increase transaction costs (thus lowering performance) and taxable distributions. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. For additional information on these and other risk considerations, please see the Fund’s prospectus. 8 Mid Cap Equity Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2012 with the same investment held until October 31, 2012. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period ended 10-31-12 1 Class A $1,000.00 $951.40 $7.11 Class B 1,000.00 948.60 10.53 Class C 1,000.00 948.60 10.53 Class I 1,000.00 953.20 5.35 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Mid Cap Equity Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2012, with the same investment held until October 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period ended 10-31-12 1 Class A $1,000.00 $1,017.80 $7.35 Class B 1,000.00 1,014.30 10.89 Class C 1,000.00 1,014.30 10.89 Class I 1,000.00 1,019.70 5.53 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.45%, 2.15%, 2.15% and 1.09% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 10 Mid Cap Equity Fund | Annual report Portfolio summary Top 10 Holdings (28.5% of Net Assets on 10-31-12) Precision Castparts Corp. 3.6% LinkedIn Corp., Class A 2.7% HomeAway, Inc. 3.3% WhiteWave Foods Co. 2.7% Trimble Navigation, Ltd. 3.1% CoStar Group, Inc. 2.6% Airgas, Inc. 2.8% J.B. Hunt Transport Services, Inc. 2.5% Clean Harbors, Inc. 2.8% Pall Corp. 2.4% Sector Composition Consumer Discretionary 23.5% Consumer Staples 9.1% Information Technology 22.0% Materials 3.8% Industrials 19.8% Energy 3.0% Health Care 17.1% Financials 2.2% 1 As a percentage of net assets on 10-31-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Mid Cap Equity Fund 11 Fund’s investments As of 10-31-12 Shares Value Common Stocks 100.5% (Cost $24,616,889) Consumer Discretionary 23.5% Auto Components 1.6% WABCO Holdings, Inc. (I) 7,431 435,234 Distributors 0.7% LKQ Corp. (I) 9,632 201,212 Hotels, Restaurants & Leisure 0.9% Chipotle Mexican Grill, Inc. (I) 911 231,877 Internet & Catalog Retail 3.3% HomeAway, Inc. (I) 34,259 880,799 Leisure Equipment & Products 1.8% Polaris Industries, Inc. 5,550 468,975 Media 1.7% IMAX Corp. (I) 19,739 445,904 Specialty Retail 6.9% CarMax, Inc. (I) 9,117 307,699 O’Reilly Automotive, Inc. (I) 3,020 258,754 PetSmart, Inc. 7,518 499,120 Ross Stores, Inc. 6,272 382,278 Tractor Supply Company 4,083 392,948 Textiles, Apparel & Luxury Goods 6.6% Michael Kors Holdings, Ltd. (I) 8,907 487,124 PVH Corp. 3,639 400,254 Ralph Lauren Corp. 3,654 561,583 Under Armour, Inc., Class A (I) 6,169 322,392 Consumer Staples 9.1% Beverages 1.3% Beam, Inc. 3,320 184,459 Monster Beverage Corp. (I) 3,320 148,304 Food & Staples Retailing 3.1% United Natural Foods, Inc. (I) 7,802 415,378 Whole Foods Market, Inc. 4,244 402,034 Food Products 4.7% Green Mountain Coffee Roasters, Inc. (I) 10,667 257,715 McCormick & Company, Inc., Non-Voting Shares 4,560 280,987 WhiteWave Foods Co (I) 43,965 724,104 12 Mid Cap Equity Fund | Annual report See notes to financial statements Shares Value Energy 3.0% Energy Equipment & Services 1.3% FMC Technologies, Inc. (I) 8,390 343,151 Oil, Gas & Consumable Fuels 1.7% OGX Petroleo e Gas Participacoes SA, ADR (I) 55,453 129,760 Range Resources Corp. 4,895 319,937 Financials 2.2% Capital Markets 1.0% Affiliated Managers Group, Inc. (I) 2,148 271,722 Real Estate Investment Trusts 1.2% Equity Lifestyle Properties, Inc. 4,725 318,134 Health Care 17.1% Biotechnology 3.4% Alexion Pharmaceuticals, Inc. (I) 2,580 233,180 BioMarin Pharmaceutical, Inc. (I) 6,100 225,944 Onyx Pharmaceuticals, Inc. (I) 3,630 284,447 Regeneron Pharmaceuticals, Inc. (I) 1,217 173,179 Health Care Equipment & Supplies 4.3% Align Technology, Inc. (I) 15,645 415,844 Intuitive Surgical, Inc. (I) 684 370,878 Thoratec Corp. (I) 9,790 349,503 Health Care Providers & Services 3.4% AmerisourceBergen Corp. 9,966 393,059 MEDNAX, Inc. (I) 7,450 513,901 Health Care Technology 1.4% athenahealth, Inc. (I) 5,806 373,268 Pharmaceuticals 4.6% Mylan, Inc. (I) 16,351 414,334 Perrigo Company 5,180 595,752 Watson Pharmaceuticals, Inc. (I) 2,585 222,181 Industrials 19.8% Aerospace & Defense 3.6% Precision Castparts Corp. 5,482 948,770 Airlines 1.0% Copa Holdings SA, Class A 3,005 278,924 Commercial Services & Supplies 2.8% Clean Harbors, Inc. (I) 12,583 734,218 Electrical Equipment 1.5% AMETEK, Inc. 11,520 409,536 Machinery 3.6% Chart Industries, Inc. (I) 4,483 317,352 Pall Corp. 10,353 651,825 Professional Services 3.7% IHS, Inc., Class A (I) 6,559 553,514 Verisk Analytics, Inc., Class A (I) 8,568 436,968 See notes to financial statements Annual report | Mid Cap Equity Fund 13 Shares Value Road & Rail 2.5% J.B. Hunt Transport Services, Inc. 11,166 $655,444 Trading Companies & Distributors 1.1% W.W. Grainger, Inc. 1,517 305,539 Information Technology 22.0% Communications Equipment 0.9% F5 Networks, Inc. (I) 2,765 228,057 Electronic Equipment, Instruments & Components 3.1% Trimble Navigation, Ltd. (I) 17,265 814,563 Internet Software & Services 5.3% CoStar Group, Inc. (I) 8,208 680,443 LinkedIn Corp., Class A (I) 6,800 727,124 IT Services 3.2% Alliance Data Systems Corp. (I) 4,425 632,996 WEX, Inc. (I) 3,136 231,374 Semiconductors & Semiconductor Equipment 1.7% Altera Corp. 8,753 266,791 Skyworks Solutions, Inc. (I) 7,861 183,947 Software 7.8% Citrix Systems, Inc. (I) 5,279 326,295 Concur Technologies, Inc. (I)(L) 7,477 495,202 Intuit, Inc. 7,647 454,385 Nuance Communications, Inc. (I) 15,453 343,984 Red Hat, Inc. (I) 9,590 471,540 Materials 3.8% Chemicals 3.8% Airgas, Inc. 8,397 747,081 FMC Corp. 4,965 265,727 Yield Shares Value Securities Lending Collateral 0.3% (Cost $79,756) John Hancock Collateral Investment Trust (W) 0.3146% (Y) 7,971 79,774 Total investments (Cost $24,696,645) † 100.8% Other assets and liabilities, net (0.8%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 14 Mid Cap Equity Fund | Annual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 10-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 10-31-12. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $24,698,110. Net unrealized appreciation aggregated $2,180,571, of which $3,267,791 related to appreciated investment securities and $1,087,220 related to depreciated investment securities. See notes to financial statements Annual report | Mid Cap Equity Fund 15 F I N A N C I A L S T A TE M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $24,616,889) including $77,380 of securitiesloaned $26,798,907 Investments in affiliated issuers, at value (Cost $79,756) 79,774 Total investments, at value (Cost $24,696,645) Receivable for investmentssold 1,342,403 Receivable for fund sharessold 11,700 Dividends and interestreceivable 4,443 Receivable for securities lendingincome 46 Receivable due fromadviser 842 Other receivables and prepaidexpenses 12,927 Totalassets Liabilities Due tocustodian 188,219 Payable for investmentspurchased 1,183,276 Payable for fund sharesrepurchased 86,464 Payable upon return of securitiesloaned 78,840 Payable toaffiliates Accounting and legal servicesfees 1,114 Transfer agentfees 4,278 Trustees’fees 1,525 Other liabilities and accruedexpenses 39,241 Totalliabilities Netassets Paid-incapital $29,510,222 Accumulated net investmentloss (309,867) Accumulated net realized gain (loss) oninvestments (4,714,306) Net unrealized appreciation (depreciation) oninvestments 2,182,036 Netassets 16 Mid Cap Equity Fund | Annual report See notes to financial statements F I N A N C I A L S T A TE M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($19,116,377 ÷ 1,373,904shares) $13.91 Class B ($2,940,658 ÷ 224,690shares) 1 $13.09 Class C ($3,569,235 ÷ 272,293shares) 1 $13.11 Class I ($1,041,815 ÷ 72,082shares) $14.45 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $14.64 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Mid Cap Equity Fund 17 F I N A N C I A L S T A TE M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $126,447 Securitieslending 828 Total investmentincome Expenses Investment managementfees 225,045 Distribution and servicefees 126,903 Accounting and legal servicesfees 7,067 Transfer agentfees 54,554 Trustees’fees 1,783 State registrationfees 69,750 Printing andpostage 6,723 Professionalfees 36,480 Custodianfees 13,958 Registration and filingfees 27,173 Other 11,364 Totalexpenses Less expensereductions (131,670) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 339,727 Investments in affiliatedissuers 57 Foreign currencytransactions (70) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 657,894 Investments in affiliatedissuers (12) Translation of assets and liabilities in foreigncurrencies 35 Net realized and unrealizedgain Increase in net assets fromoperations 18 Mid Cap Equity Fund | Annual report See notes to financial statements F I N A N C I A L S T A TE M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentloss ($321,855) ($286,522) Net realizedgain 339,714 3,172,617 Change in net unrealized appreciation(depreciation) 657,917 (2,659,305) Increase in net assets resulting fromoperations From net investmentincome From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 28,039,481 25,388,563 End ofyear Accumulated net investmentloss See notes to financial statements Annual report | Mid Cap Equity Fund 19 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.14) (0.12) (0.10) (0.07) (0.07) Net realized and unrealized gain (loss) oninvestments 0.52 0.47 2.64 2.60 (7.41) Total from investmentoperations Lessdistributions From net realizedgain — (0.23) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $19 $20 $18 $14 $10 Ratios (as a percentage of average net assets): Expenses before reductions and amountsrecaptured 1.92 1.88 2.20 2.33 4 2.08 Expenses net of fee waivers andcredits 1.45 1.43 1.38 1.38 4 1.34 Net investmentloss (1.00) (0.83) (0.87) (0.72) (0.60) Portfolio turnover (%) 110 125 76 115 115 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS B SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.22) (0.20) (0.18) (0.12) (0.16) Net realized and unrealized gain (loss) oninvestments 0.49 0.45 2.53 2.50 (7.19) Total from investmentoperations Lessdistributions From net realizedgain — (0.23) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $3 $3 $3 $3 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 2.62 2.58 2.89 3.08 4 2.82 Expenses net of fee waivers andcredits 2.15 2.12 2.05 2.05 4 2.06 Net investmentloss (1.70) (1.51) (1.54) (1.36) (1.33) Portfolio turnover (%) 110 125 76 115 115 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Does not reflect the effect of sales charges, ifany. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 20 Mid Cap Equity Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.22) (0.21) (0.18) (0.12) (0.15) Net realized and unrealized gain (loss) oninvestments 0.49 0.46 2.54 2.50 (7.19) Total from investmentoperations Lessdistributions From net realizedgain — (0.23) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $4 $4 $3 $3 $2 Ratios (as a percentage of average net assets): Expenses beforereductions 2.62 2.58 2.90 3.04 4 2.73 Expenses net of fee waivers andcredits 2.15 2.12 2.05 2.03 4 1.98 Net investmentloss (1.70) (1.52) (1.54) (1.36) (1.26) Portfolio turnover (%) 110 125 76 115 115 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Does not reflect the effect of sales charges, ifany. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS I SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.09) (0.06) (0.05) (0.03) (0.03) Net realized and unrealized gain (loss) oninvestments 0.54 0.49 2.71 2.66 (7.56) Total from investmentoperations Lessdistributions From net realizedgain — (0.23) Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $2 $1 — 3 — 3 Ratios (as a percentage of average net assets): Expenses before reductions and amountsrecaptured 1.51 1.47 1.90 1.82 4 1.60 Expenses including reductions and amountsrecaptured 1.05 0.98 0.95 0.95 4 0.95 Net investmentloss (0.60) (0.38) (0.43) (0.30) (0.21) Portfolio turnover (%) 110 125 76 115 115 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Less than $500,000. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Annual report | Mid Cap Equity Fund 21 Notes to financial statements Note 1 — Organization John Hancock Mid Cap Equity Fund (the Fund) is a series of John Hancock Series Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
